
	
		I
		111th CONGRESS
		2d Session
		H. R. 5202
		IN THE HOUSE OF REPRESENTATIVES
		
			May 4, 2010
			Ms. Chu (for herself,
			 Mr. Tonko, and
			 Mr. Polis of Colorado) introduced the
			 following bill; which was referred to the Committee on Education and Labor, and in
			 addition to the Committee on the Budget, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of Agriculture to issue guidance
		  to school food authorities on indirect costs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National School Lunch Protection Act
			 of 2010.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds the following:
				(1)Through the
			 National School Lunch Program (NSLP) and the School Breakfast Program (SBP),
			 school food service has played an integral role in the health and nutrition of
			 American children, and remains one of the key safety-nets in place to alleviate
			 childhood hunger and malnutrition domestically. In 2009, the NSLP served more
			 than 31,000,000 students every day, while the SBP fed over 11,000,000
			 students.
				(2)The NSLP and SBP
			 are shared responsibilities between the Federal, State, and local
			 governments.
				(3)In 2009 the
			 Federal Government spent more than $12,000,000,000 to support the NSLP and the
			 SBP, to ensure students across the country received at least one healthy meal
			 every school day.
				(4)Faced with growing
			 student participation and increased costs, school food service programs across
			 the country are facing unprecedented budget crises.
				(5)According to a
			 recent study by the School Nutrition Association, 52 percent of school food
			 service programs are charged indirect costs by local educational agencies.
			 Indirect costs are costs incurred for a common purpose that benefit more than
			 one programmatic objective.
				(6)According to the
			 study, there is an overall lack of consistency amongst local educational
			 agencies nationwide about what method should be used to identify and calculate
			 indirect costs, and what constitute appropriate direct cost charges to school
			 food authorities.
				(7)School food
			 service must operate on a nonprofit basis, balance cost with revenue, and
			 ensure all revenue generated is used to support or improve the food
			 service.
				(b)PurposesThe
			 purposes of this Act are to—
				(1)ensure Federal
			 funds are being appropriately spent to benefit the health and nutrition of
			 American children;
				(2)study the impact
			 of indirect and direct costs charged to the NSLP and SBP programs;
				(3)study the types
			 and amounts of indirect and direct costs charged and recovered by local
			 educational agencies; and
				(4)encourage the
			 Secretary to issue regulations to ensure the effectiveness of Federal support
			 for the NSLP and SBP.
				3.Cost study and
			 funding
			(a)Guidance on
			 allowable costs to school food authoritiesNot later than 180
			 days after the date of enactment of this Act, the Secretary of Agriculture
			 shall issue guidance to school food authorities participating in the school
			 lunch program established under the Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1751 et seq.) and the school breakfast program established under
			 section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) covering program
			 rules pertaining to allowable costs that may be charged to the nonprofit school
			 food service accounts of such authorities including, indirect and direct
			 costs.
			(b)Indirect and
			 direct costs studyThe Secretary of Agriculture shall—
				(1)conduct a study to
			 assess the extent to which school food authorities participating in the school
			 lunch program established under the Richard B. Russell National School Lunch
			 Act (42 U.S.C. 1751 et seq.) and the school breakfast program established by
			 section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773) pay indirect and
			 direct costs, including assessments of—
					(A)the allocation of
			 indirect and direct costs to such school food authorities;
					(B)the methodologies
			 used to establish indirect cost rates for such school food authorities;
					(C)the types and
			 amounts of indirect and direct costs charged and recovered by local educational
			 agencies;
					(D)the impact of
			 indirect and direct costs charged to the nonprofit school food service accounts
			 of such school food authorities;
					(E)whether the
			 indirect and direct costs charged or recovered are consistent with requirements
			 for the allocation of costs and school food service operations; and
					(F)the types and
			 amounts of indirect and direct costs that could be charged or recovered under
			 requirements for the allocation of costs and school food service operations but
			 are not charged or recovered; and
					(2)after completing
			 the study required under paragraph (1), issue additional guidance relating to
			 the types of costs that are reasonable and necessary to provide meals under the
			 Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and
			 section 4 of the Child Nutrition Act of 1966 (42 U.S.C. 1773).
				(c)RegulationsAfter
			 conducting the study under subsection (b)(1) and identifying costs under
			 subsection (b)(2), the Secretary of Agriculture may promulgate regulations to
			 address—
				(1)any identified
			 deficiencies in the allocation of indirect and direct costs charged to school
			 food authorities participating in the lunch program under the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1751 et seq.) and the breakfast
			 program under the Child Nutrition Act of 1966 (42 U.S.C. 1773); and
				(2)the authority of
			 school food authorities to reimburse only those costs identified by the
			 Secretary as reasonable and necessary under subsection (b)(2).
				(d)ReportNot
			 later than October 1, 2013, the Secretary of Agriculture shall submit to the
			 Committee on Education and Labor of the House of Representatives and the
			 Committee on Agriculture, Nutrition, and Forestry of the Senate a report that
			 describes the results of the study conducted under subsection (b)(2).
			(e)Funding
				(1)In
			 generalOn October 1, 2010, out of any funds in the Treasury not
			 otherwise appropriated, the Secretary of the Treasury shall transfer to the
			 Secretary to carry out this section $2,000,000, to remain available until
			 expended.
				(2)Receipt and
			 acceptanceThe Secretary shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 paragraph (1), without further appropriation.
				(f)Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the House Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
			
